Citation Nr: 1126277	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-06 270	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right knee patellofemoral syndrome.

2.  Entitlement to service connection for left knee patellofemoral syndrome.

3.  Entitlement to service connection for right wrist disability, previously characterized as strain.  

4.  Entitlement to service connection for left wrist disability, previously characterized as strain.  


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 2003 to October 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board observes that following the Veteran's February 2009 substantive appeal, service connection for lichens simplex chronicus was granted in a March 2010 rating decision, lumbar spine degenerative disc disease was granted in a November 2010 decision, and intermittent mild asthma was granted in a January 2011 rating decision.  The remaining issues on appeal are reflected above.


FINDINGS OF FACT

1.  Right knee patellofemoral syndrome has been shown to be causally or etiologically related to the Veteran's military service.

2.  Left knee patellofemoral syndrome has been shown to be causally or etiologically related to the Veteran's military service.

3.  A right wrist disability has been shown to be causally or etiologically related to the Veteran's military service.

4.  A left wrist disability has been shown to be causally or etiologically related to the Veteran's military service.




CONCLUSIONS OF LAW

1.  Right knee patellofemoral syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Left knee patellofemoral syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A right wrist disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  A left wrist disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for right and left knee patellofemoral syndrome (hereinafter bilateral knee disability) and bilateral mild chronic wrist tendonitis with right wrist ganglion cysts (hereinafter bilateral wrist disability).  The Veteran contended that he fell on both knees and on both hands during a basic training exercise.  He stated that his wrists were sore and painful after the incident and have continued to be painful.  He indicated that the pain was worse with lifting.  The Veteran reported that his knees were swollen and bruised after his fall.  Since the incident, he has had pain and clicking.  

The Veteran's service treatment records are absent for complaints, treatment, findings, and diagnoses of a bilateral knee or wrist disability.  Thus, there is no evidence of either disability in the service treatment records.  

Although there is no documentation in the service treatment records of an in-service injury to the Veteran's knees and wrists, the Board must evaluate the competency and credibility of Veteran's contentions that such occurred.  In this regard, the Board observes that the Veteran is competent to report that he fell during basic training.  He is also competent to report that his knees were bruised and swollen and that his wrists were sore and painful.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

Now that the Board has determined that the Veteran is competent to report his in-service wrist and knee injuries, the Board must assess whether his assertions are credible.  The Board has no reason to doubt the credibility of the Veteran's reports.  Although there are no reports of knee or wrist complaints or injuries in the service treatment records, the Board cannot reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the Board finds it significant that the Veteran reported in several statements that the reason he did not report his symptomatology was because he was afraid of being recycled.  Additionally, he indicated in his May 2008 Form 9 that it was very difficult to go on sick call in Iraq.  The Board observes that the Veteran was in Iraq from January 2005 to January 2006 and received a combat action badge.  Although the Veteran is not contending that he injured his knees and wrists during a combat situation, his explanation as to why he did not seek treatment for continuing knee and wrist pain during service is consistent with his circumstances of service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d);cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Accordingly, the Board finds the Veteran's contentions that he fell in basic training and injured his knees and wrists during service and continued to have pain throughout his service to be both competent and credible.  

The Board further finds the Veteran's assertions that he has continued to have pain in his knees and wrists since service to be both competent and credible.  The Board observes that the Veteran filed his claims for service connection in October 2007, a year after his separation from service.  The Board finds that his timely application strengthens his credibility.

The February 2008 VA examination is the first medical evidence of a bilateral knee and wrist disability.  During that examination, the Veteran reported that the onset of his bilateral knee and wrist pain was in 2003 after a fall during a basic training exercise.  Following examination, the examiner diagnosed bilateral patellofemoral syndrome and bilateral wrist strain.  

In October 2010, the Veteran underwent another VA examination.  The examiner diagnosed bilateral patellofemoral syndrome and bilateral mild chronic wrist tendonitis with x2 ganglion cysts on the right wrist.  The examiner opined that both disabilities were less as likely as not related to military service.  The examiner reasoned that both disabilities are a diagnosable chronic illness with multisymptoms with partially explained etiology.  The examiner based the opinion on information in the claims file, past and present medical records, history and physical, and review of the pertinent medical literature (which was cited).  The examiner observed that there was no documentation of recurrent knee pain during service or of a ganglion cyst on his right wrist on his separation physical.  Although he reported both disabilities during the February 2008 VA examination, the examiner noted that he had not sought medical treatment for his knees until 2009 and that he had not sought treatment at all for his wrists.  The examiner concluded that both disabilities were more likely due to activity after his service.

Although the October 2010 VA opinion is based on the information in the claims file, examination of the Veteran, and review of the medical literature, the Board does not find it persuasive.  The Board observes that the examiner seemed to base her opinions at least in part on the lack of documentation of knee and wrist symptomatology and treatment both during and after service.  However, as discussed above, the Board has found the Veteran's contentions that he fell during service, had bruises on his knees, had swollen wrists, and has had pain since this injury to be both competent and credible evidence which the examiner did not consider.  Thus, because the examiner did not consider the Veteran's competent and credible lay testimony and based her opinion at least in part on the lack of documentation of injuries and treatment during and after service, the Board affords this opinion little persuasive value.

The Board acknowledges that it could remand the case for another VA examination that adequately considers the Veteran's lay statements.  However, given that the Board has determined that Veteran has experienced bilateral knee and wrist symptomatology on a continual basis since service that has since been diagnosed as bilateral patellofemoral syndrome and bilateral mild chronic wrist tendonitis with x2 ganglion cysts on the right wrist, the Board concludes that in this case, as it now stands, the Board will resolve reasonable doubt and conclude that the evidence indicates that the Veteran's disabilities began during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.)  Therefore, remand is not necessary here to obtain another medical opinion to decide the claims as the evidence of record is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, entitlement to service connection for a bilateral knee disability and a bilateral wrist disability is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for right knee patellofemoral syndrome is granted.

Entitlement to service connection for left knee patellofemoral syndrome is granted.

Entitlement to service connection for right wrist disability is granted.  

Entitlement to service connection for left wrist disability is granted.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


